Citation Nr: 0834373	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 30 percent for PTSD.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for service-connected PTSD from 30 
percent to 70 percent, effective March 30, 2001.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 


FINDING OF FACT

PTSD is manifested by total occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
are met.  38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that a total 
schedular rating for PTSD is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO provided notice 
with respect to the initial disability rating and effective 
date elements of the claims in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Service connection for PTSD was granted by rating decision 
dated March 1999, and a 30 percent evaluation was assigned, 
effective March 19, 1998.  The veteran filed the instant 
claim in March 2001, and entitlement to a rating in excess of 
30 percent was denied by rating decision dated September 
2002.  In a December 2005 decision, a 70 percent evaluation 
for PTSD was awarded, effective March 30, 2001.  Therefore, 
the issue in this case is whether the veteran is entitled to 
a total schedular rating for PTSD.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In July 2000, the veteran was diagnosed with PTSD in 
accordance with the criteria enumerated in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  
Clinical notes from June 2001 and November 2001 indicate that 
the veteran's symptomatology included intrusive thoughts, 
feelings of guilt, and hopelessness.  The veteran also 
reported chronic sleep impairment, flashbacks, irritability, 
decreased interest in formerly pleasurable activities, 
decreased concentration, and occasional thoughts of suicide 
with no plan or intent.  

In July 2001, the veteran received a private psychological 
evaluation.  On mental status examination, he exhibited 
appropriate hygiene and grooming.  He had a sad, depressed 
demeanor and a restricted affect.  The veteran reported 
suicidal thoughts and feelings, but had no plan; however, 
there was a history of 9 previous suicide attempts.  Speech 
functions were normal, but flow of thinking was "somewhat 
disorganized."  The veteran appeared confused and claimed to 
have auditory hallucinations and flashbacks.  He was not 
oriented to time, place or purpose, and his cognitive skills 
were weak.  The examiner noted that the veteran's decreased 
cognitive abilities were due either to a prior head trauma or 
to chronic alcohol abuse.  

In the examiner's opinion, longstanding alcohol abuse was the 
veteran's "primary problem."  However, PTSD due to 
childhood trauma and wartime service was said to be a "major 
feature" in the veteran's symptomatology.  It was unlikely 
that the veteran would be able to carry out basic job 
instructions or apply them for a full work week.  His 
antisocial tendencies precluded appropriate relationships 
with colleagues.  A Global Assessment of Functioning (GAF) 
score of 41 was assigned.  

On VA examination in August 2001, the veteran's primary 
symptoms were irritability and violent behavior.  The veteran 
reported that his relationship had ended because of domestic 
abuse.  He had been jailed on numerous occasions for 
fighting.  He was not employed and reported that he was an 
"outcast," having been cut off by his family, including his 
9 children.  He had few friends, and the time spent with 
others revolved around the consumption of alcohol.  The 
veteran continued to report chronic sleep impairment with 
insomnia and nightmares, as well as flashbacks.  He indicated 
that he was both suicidal and homicidal.  He reported a 
history of panic attacks and claimed to have been suffering 
one during the interview.  The examiner did note that the 
veteran was pacing, complaining of chest pain, and insisted 
on leaving the door open.  The veteran reported episodes of 
hypervigilance and an increased startle response.  He had no 
expectations for the future.  The examiner noted his belief 
that few PTSD sufferers had as much difficulty controlling 
violent outbursts as the veteran.

The examiner acknowledged that the veteran's mental disorder 
was attributable both to chronic alcohol abuse and to PTSD 
symptomatology, but found it difficult to determine the level 
of disability attributable to each disorder.  His best 
estimate was that 50 percent of the veteran's disability was 
attributable to alcohol abuse, and 50 percent was due to PTSD 
symptomatology.  A GAF score of 40 was assigned.  

On VA examination in November 2005, the veteran's primary 
symptoms were irritability, avoidance, nightmares, and 
intrusive thoughts.  He was unemployed and had not worked in 
three years.  He was going through a divorce and raising his 
young daughter with the help of friends and family.  He had 
some friends, but social interactions were limited.  He was 
making attempts to avoid violent outbursts.  On mental status 
examination, the veteran was appropriately groomed and had 
good hygiene.  He was moody and depressed.  There were no 
speech problems, psychoses, or thought disorders, nor were 
there hallucinations or delusions.  There were occasional 
suicidal thoughts but no plan.  He had given his weapons away 
so as not to harm others.  A GAF of 40 was given for severe 
depression and "serious impairment in social and 
occupational functioning."  The examiner noted that it was 
impossible to separate the contributions of the veteran's 
alcohol abuse and PTSD to his daily functioning.  

In May 2007, the veteran indicated in a lay statement that 
his symptoms were auditory hallucinations, hypervigilance, an 
exaggerated startle response, an inability to cope with 
others, delusions, violent outbursts, decreased 
concentration, daily panic attacks, anxiety, depression, and 
sleep impairment.

On VA examination in July 2007, the veteran reported violent 
outbursts, including verbal and physical altercations; 
chronic sleep impairment; intrusive and distressing thoughts 
of Vietnam; avoidance; feelings of detachment; and a 
restricted range of affect.  He was unemployed and continuing 
to raise his young daughter alone.  The veteran reported that 
he had recently purchased a gun with the intent of committing 
suicide, but that a family member took the gun from him.  He 
had weak cognitive functioning.  The examiner felt that 
alcohol abuse was a form of self-medication and a mechanism 
for coping with PTSD symptomatology.  In his opinion, the 
veteran did have significant attention, concentration, and 
abstract thinking problems, but the examiner did not feel 
that the veteran had total occupational and social 
impairment.  A rationale for this conclusion was not 
provided.

On review of the evidence of record, the Board finds that the 
PTSD meets or nearly approximates the criteria for a 100 
percent evaluation, in that it results in total occupational 
and social impairment.  The veteran's GAF scores during the 
appeal period were primarily in the 40s, which indicate some 
impairment in reality testing or communication or a major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)(DSM-IV).  
The veteran has displayed suicidal ideation with a history of 
suicide attempts and a plan to act in the future.  He is not 
employed and a July 2001 examination found that the veteran's 
symptomatology rendered him unable to engage in full-time 
employment.  Although the July 2007 examiner indicated that 
the veteran was not totally and permanently disabled, no 
rationale was provided for his conclusion and thus it is 
afforded lesser probative value.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993) (the probative weight of a medical opinion 
may be reduced if the examiner fails to explain the basis for 
an opinion).  Furthermore, the level of disability 
attributable separately to chronic alcohol abuse and PTSD 
cannot be determined with medical certainty.  Thus, resolving 
all doubt in the veteran's favor, the Board finds that a 
total schedular rating is warranted for PTSD.




ORDER

Entitlement to a rating of 100 percent for PTSD is awarded, 
subject to the regulations governing the award of monetary 
benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


